IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 30, 2009
                                     No. 08-10223
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

URIEL BLANCO-PEREZ,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              No. 4:07-CR-113-ALL



Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Uriel Blanco-Perez appeals the 60-month sentence imposed following his
guilty-plea conviction of illegal reentry after deportation in violation of 8 U.S.C.
§ 1326(a). He argues that the decision to deport upwardly and the extent of the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10223

departure were an abuse of discretion.
      We review sentences for reasonableness, using an abuse-of-discretion stan-
dard. Gall v. United States, 128 S. Ct. 586, 594-96 (2007). Reasonableness re-
view, in the context of a guidelines departure, requires this court to evaluate
“the district court’s decision to depart upwardly and the extent of that departure
for abuse of discretion.” United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th
Cir. 2006). Blanco-Perez’s arguments that he did not begin committing crimes
at age nineteen and that the court improperly relied on prior arrests for the up-
ward departure are raised for the first time on appeal and are therefore reviewed
for plain error. United States v. Jones, 489 F.3d 679, 681 (5th Cir. 2007).
      To the extent the district court relied on Blanco-Perez’s beginning his
criminal career at age nineteen, there is no plain error. See United States v.
Lopez, 923 F.2d 47, 50 (5th Cir. 1991). To the extent the court relied on prior ar-
rests for the departure, there was plain error. Jones, 489 F.3d at 682. Any such
error did not seriously affect the fairness, integrity, or public reputation of the
judicial proceedings, however, because the district court also considered permiss-
ible factors supporting the departure. Id.; see United States v. Jones, 444 F.3d
430, 441 (5th Cir. 2006); see also United States v. Lee, 358 F.3d 315, 329 (5th Cir.
2004); 18 U.S.C. § 3553(a); U.S.S.G. § 4A1.3(a)(2)(E). Accordingly, Blanco-Perez
has not shown that the court abused its discretion in upwardly departing. See
Zuniga-Peralta, 442 F.3d at 347.
      The district court indicated that the extent of the departure addressed the
sentencing objectives of punishment, deterrence, and protection of the public,
and the extent of the departure is similar to those we have affirmed. See id. at
346-48; Lee, 358 F.3d at 328-29; United States v. McKenzie, 991 F.2d 203, 205
n.7, 206 n.8 (5th Cir. 1993); § 3553(a). Blanco-Perez has not shown that the ex-
tent of the departure is an abuse of discretion or that the sentence is unreason-
able. See Zuniga-Peralta, 442 F.3d at 346-48. The judgment is AFFIRMED.


                                         2